Citation Nr: 0016234	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  97-06 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:   Veterans of Foreign Wars of the 
United States 


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1959 to April 1962 
and from December 1962 to September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  That 
determination denied a compensable evaluation for bilateral 
hearing loss.  The veteran duly filed a timely appeal.  

In a February 1997 rating decision, the RO increased the 
rating for the veteran's bilateral hearing loss disability 
from noncompensable to 10 percent disabling.  The veteran has 
continued to disagree with the evaluation.  The Court of 
Appeals for Veterans Claims (Court) has held that where a 
veteran has filed a notice of disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

This case was previously before the Board in December 1998, 
at which time it was remanded for additional development.  
That development has been completed and the case returned to 
the Board.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue of entitlement to an increased 
rating for bilateral hearing loss has been obtained.

2.  The probative medical evidence shows that the veteran has 
Level IX hearing acuity in his right ear and Level I hearing 
acuity in his left ear.

3.  Neither the old or new version of the rating criteria for 
hearing loss is more favorable to the veteran.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.85, 
Diagnostic Code 6100 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On VA audiology evaluation in February 1980, the veteran's 
pure tone thresholds in decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	35	40	80	90	61.25
Left	 	15	10	30	80	32.5

Speech recognition was 100 percent in both ears.  

In a May 1980 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation, effective October 1, 1979, the day 
following his separation from service.  This was based on the 
veteran's service medical records and the 1980 VA examination 
results.  

In March 1996, the veteran asserted that his bilateral loss 
had increased in severity.  

On VA audiology evaluation in April 1996, the veteran's pure 
tone thresholds in decibels were as follows:


Hertz	1,000	2,000	3,000	4,000	Average

Right	80	95	105	105	96
Left	 	15	35	60	85	46

Speech recognition was 56 percent in the right ear and 96 
percent in the left.

The audiologic testing was interpreted as revealing severe to 
profound mixed hearing loss with 20-45 decibel air bone gaps, 
right ear; and marginally impaire low and severe high 
frequency sensorineural hearing loss, left ear.  

On VA audiology evaluation in January 1997, the veteran's 
pure tone thresholds in decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	95	100	105	NR	100 (for three 
frequencies)
Left	 	15	40	70	105	57.5

Speech recognition was 80 percent in the right ear and 96 
percent in the left.  The examiner noted that the veteran had 
flat, severe to profound mixed hearing loss, right ear; and 
severe to profound high frequency sensorineural hearing loss, 
left ear.  Discrimination was described as good, right ear 
and excellent, left ear.  Otoscopy examination revealed clear 
canals in both ears.  

On VA audiology evaluation in August 1999, the veteran's pure 
tone thresholds in decibels were approximately as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	75	85	100	95	88.75
Left	 	15	30	65	75	46.25

Speech recognition was 50 percent in the right ear and 98 
percent in the left.  Puretone air and bone conduction 
thresholds revealed a mild sloping to severe sensorineural 
loss in the left ear with good word recognition and a severe 
to profound mixed loss in the right ear with poor word 
recognition.  Speech reception thresholds were in agreement 
with pure tone averages.  The Stenger test was negative for 
retrocochlear pathology.  Tympanometry was within normal 
limits in both ears.  

The results were described as consistent with asymmetrical 
right, severe mixed hearing loss with poor word 
discrimination and left, mild to severe sensorineural hearing 
loss with good word recognition.  

Pertinent Law and Regulations

The appellant's claim is well grounded. 38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Additionally, all relevant facts have 
been properly developed, and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999).

The schedular criteria for evaluation of a hearing loss were 
changed, effective June 10, 1999.  Where regulations change 
during the course of an appeal, the Board must determine, if 
possible, which set of regulations, the old or the new, is 
more favorable to the claimant and apply the one more 
favorable to the case.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

Having reviewed the new regulations in comparison with the 
old, the Board notes that, as far as increased ratings for 
service-connected hearing disability based on pure tone 
threshold average and speech discrimination test are 
concerned, Tables VI and VII remain the same.  The new 
regulations, in this respect at least, are thus not more or 
less favorable than the prior regulations. 

Under the previous version of the regulations applicable to 
evaluating bilateral defective hearing ranged from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second, 
with 11 auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 
6110 (effective before June 10, 1999).

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone averages and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999). 

The new version of the Ratings Schedule provides a table for 
ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (1999). 

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(1999).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table Via, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(1999).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Analysis

At the time of the veteran's last VA audiometric examination 
in August 1999 he had an average pure tone decibel loss (at 
1,000, 2,000, 3,000, and 4,000 hertz) of 88.75 decibels with 
a 50 percent correct speech recognition ability in the right 
ear that corresponds to acuity level IX in Table VI of 38 
C.F.R. § 4.85.  

Because the veteran has an exceptional pattern of right ear 
hearing loss under the new 38 C.F.R. § 4.86, the Board must 
consider whether the veteran would be entitled to a higher 
Roman numeral under Table VIa or table VI.  Under table VIa 
the puretone hearing loss in the right ear would equate to 
level VIII hearing loss.  Thus, the veteran receives a higher 
Roman numeral under Table VI.

The average pure tone decibel loss in the left ear at the 
same frequencies is 46.25 decibels with a correct speech 
recognition ability of 98 percent that corresponds to acuity 
level I in Table VI.  Acuity levels of IX and I require a 
noncompensable rating under Diagnostic Code 6100 in Table VII 
of 38 C.F.R. § 4.85.

While the evidence indicates that the veteran's current 
audiometric results support no more than a noncompensable 
rating, earlier audiological evaluations support a 10 percent 
evaluation.  In any event, no recent audiometry examination 
has yielded results that would meet or approximate the 
criteria for an evaluation in excess of the current 10 
percent.

In view of the foregoing, and the decision in Lendenmann that 
assignment of a disability rating for hearing loss is based 
on a mechanical application of the rating schedule to the 
audiological test results, with no room for subjective 
evaluation, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 10 percent for bilateral hearing loss.  38 C.F.R. 
Part 4, § 4.85, Diagnostic Code 6100 (1999); Lendenmann v. 
Principi.


ORDER

Entitlement to rating in excess of 10 percent for bilateral 
hearing loss is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

